Tlie opinion of the Court was delivered by
Poché, J.
This litigation grows out of the following facts and proceedings :
*18In the suit of Buck & Beauchamp vs. Blair & Buck, judgment by default was rendered, in June, 1871, against the defendants as partners and personally, in the sum of $11, 816 43.
In October, 1875, Sam’l H. Buck filed a suit in nullity of said judgment, alleging want of citation, want of authority in the counsel who appeared in his behalf and urging his discharge in bankruptcy; which suit is yet undecided.
In 1878, Buck negotiated a compromise of said judgment, which was transferred to G. W. Cary, a Mend of his, by the plaintiffs, for the sum of $1100 — the written transfer by the plaintiffs containing- the following qualification or reservation: “it being the true intent and meaning hereof to convey to the said G-eo. W. Cary a one-half interest in the said claim vs. Blair & Buck, the other half being owned and controlled by T. M. Grill, Esq., of Now Orleans.”
On the 7th of January, 1879, Cary presented this act of transfer to the district court, moved to be subrogated to the rights of plaintiffs and suggesting satisfaction of the judgment, obtained an order granting both reliefs. On the 21st of the same month the court ex projprio motti, rescinded its order, for the reason that Cary owned but a half interest in the judgment and could not control its entirety.
Whereupon Geo. W. Cary proceeded by rule to be recognized as sole owner of the judgment, alleging the frequent disclaimer of Gill to Own any interest in said judgment; and alleging in the alternative that Gill could have acquired no legal title to any part of the judgment, by reason of a prohibitory law inhibiting him from purchasing a litigious right falling under the jurisdiction of a tribunal in which he practiced as an attorney at law.
From a judgment against him, Gill took an appeal to this Court, where the judgment of the lower court was reversed in so far as it recognized Cary as the owner of more than a one-half interest in said judgment. 34 A. 767.'
On the 1st of May, 1881, Gill, using- the name of the original plaintiffs, issued execution for one-half of the judgment for his own exclusive benefit. Whereupon Sam’l II. Buck obtained an injunction of said execution, through a petition, in which he alleged the same causes of nullity which he had urged in his suit in nullity and added a denial of Gill’s ownership, predicated on the alleged nullity of his purchase' of a litigious right which fell under the jurisdiction of the tribunal in which he exercised his functions as attorney-at-law. Gill and the sheriff were made parties to this injunction suit, which resulted in a *19judgment in favor of Buck, dill’s appeal from tliat judgment is the litigation with which we are- now concerned.
In defense, appellant urged numerous exceptions, many of which have been abandoned on appeal; the points now presented being the following:
1. The plea of estoppel predicated on the fact that Back having, through a person interposed, negotiated for the purchase of the judgment, and having moved to enter satisfaction of said judgment, must be held to have recognized the validity of said judgment and is therefore estopped from setting up the nullity of the same.
2. The plea of res adjudica,ta predicated on the decree of this Court on the first rule of U-eo. W. Cary for subrogation to all the rights of Buck & Beauchamp, the original plaintiffs in the case, (34 A. 767), on the ground that the court therein disposed of the issues involved in the present proceeding.
1.
Under the conclusion which we have reached in the case, as now presented, the x>lea of estoppel has no practical application, for the reason that we shall rest our decision on the ground of nullity of (Sill’s purchase of a half interest in the judgment. In this view of the case, it becomes utterly unnecessary to pass upon the validity of the judgment as between Buck &. Beauchamp and Buck, the appellee. Conceding that he may be estopped from setting up such nullity and that the judgment is valid and executory at the instance of the parties in whose favor it was.rendered, these facts could not debar him from contesting the ownership of dill of the judgment or of any part thereof.
II.
The plea of res ad-judieata is not supported by the judgment of this Court invoked by appellant.
Our decree in that case does not pass upon or adjudicate appellant’s rights of ownership in the judgment, but in very guarded terms it merely decides that Cary is not the owner of the half interest in said judgment claimed by appellant.
The issue involving the nullity of Gill’s title was tendered by'the plaintiff in the rule, who urged the nullity of his purchase of a litigious right under the prohibition of Art. 2447 Civil Code, but the issue was declined by him and, on 1ns objection, it was specially excluded by us as an issue in the cause. Hence it was not passed upon and therefore it is not a thing adjudged.
An issue presented by the pleadings in a cause, but eliminated from the judgment of the Court, cannot be invoked in support of the plea *20of res acljudicata. Hoggate vs. Thomas, 35 A., not yet reported; Carroll vs. Hamilton et al., 30 A. 520; Fink vs. Martin, 5 A. 103.
On the merits of the alleged nullity of appellant’s purchase of an interest in the judgment, the record shows that his rights were acquired subsequently to the institution of Buck’s .suit tor the nullity of the judgment.
Plaintiff's right of recovery was therefore seriously contested and was beyond a doubt a. litigious right, which could not he enforced as final previous to the decision on the question of nullity by the tribunal vested with jurisdiction over the subject matter. It also appears that apqtellant was an attorney-at-law exercising his functions in the tribunal where the contention was pending and that he accepted the transfer of a half interest in the judgment in settlement of Ms professional services rendered in the case. Hence, it is clear that his acquisition has all the elements of nullity provided for in Art. 2447 of the Civil Code, which reads as follows: “ Public officers connected with courts of justice, such as judges, advocates, attorneys, clerks and sheriffs, cannot purchase litigious rights, which fall under the jurisdiction of the tribunal in which they exercise their functions, under penalty of nullity and of having to defray all costs, damages and interest.”
While we are thoroughly convinced that appellant acted with good faith in his dealings with his clients and that his acquisition of an interest in the judgment afforded him the only opportunity of obtaining any compensation for his services from his clients, we cannot and > must not hesitate to apply to his case the consequences prescribed in the plain and unambiguous provisions of our law, which strikes all such contracts Avith absolute nullity.
In the recent case of Duson, curator et al. vs. Lastie Dupré et al., 33 A. 1131, we annulled a purchase by the sheriff of a court, of a tract of land, titles of which were contested in a suit pending in the court of which ho was an officer. Similar application of the rule was made in several cases decided by this Court. Watson vs. Webb, 4 A. 173; Pipes vs. Norsworthy, 25 A. 557.
Our conclusion is, that appellant has no title or ownership in the judgment which he is attempting to execute as owner of one-lialf of the same and that his execirtion was properly enjoined.
As Ave have held, in the previous case, that Cary, who avowedly acted in behalf of Sam’l II. Buck, was not the owner of that part of the judgment, it follows that we have not the proper parties before us to justify an investigation into the alleged causes of nullity of said *21judgment, based on the want of citation, want of authority in the counsel who appeared or with the question of his discharge iu bankruptcy.
For the foregoing- reasons, the judgment of the lower court, which perpetuated the injunction sued out by Sam’l H. Buck, is affirmed, with costs.